Banke, Judge.
The appellants were each found guilty of burglary and sentenced to 10 years’ imprisonment. They appeal the denial of their motions for new trial.
1. The trial judge did not err in failing to give the appellants’ requested charge on reasonable doubt. The charge given was a full and correct statement of the law on this principle. See McClendon v. State, 231 Ga. 47, 48 (4) (199 SE2d 904) (1973); Young v. State, 226 Ga. 553 (5) (176 SE2d 52) (1970); Hardwick v. Price, 114 Ga. App. 817 (3) (152 SE2d 905) (1966).
2. The trial judge did not err in refusing to grant a *397mistrial because of an interruption of the defense counsel’s closing argument by the assistant district attorney. The objection was to an alleged misstatement of the evidence, which is a proper ground for objection during closing argument. Code § 24-3322 (Rule 22); Long v. State, 12 Ga. 293, 330 (20) (1852).
Submitted September 14, 1977
Decided October 4, 1977.
John Thomas Chason, for Giles.
Robert C. Ray, for Howard.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, Assistant District Attorneys, for appellee.

Judgments affirmed.


Quillian, P. J., and Shulman, J., concur.